OPINION
By BARTLETT, J.
MOTION TO MAKE PETITION DEFINITE AND CERTAIN BY STATING:
1. WHAT THE VARIOUS ITEMS OF THE ALLEGED ACCOUNT REPRESENTS, AND WHETHER THEY ARE FOR GOODS OR SERVICES, OVERRULED.
2. WHETHER THE ITEMS WERE FURNISHED AT REQUEST OF DEFENDANT, OVERRULED.
The short form of pleading on an account authorized by statute obviates the necessity of many statements in the pleading which at common law would be essential; and the reason was to avoid the expense and burden of making each item the subject of separate causes of action. 31 O. Jur. Pleading, Sec. 89, p. 640; §2309.32 R. C.; Buffalo Forge Co. v. Cleveland Steam Fitting and Supply Co., 82 Oh St 199.
Whether the items are proper subjects for such form of pleading, depends on the facts of the particular case, the nature of the dealings of the parties, their arrangements and customs. McKenny v. Goodal, 1 C. C. 23.
The course of dealings between the parties disclosed by the petition, would appear to justify this short form of pleading, and the claims are itemized; and the effort to obtain more detailed information by motion must be denied. Wright v. Utzinger, 36 Abs 217, 2nd Dist. Court of Appeals; Herkins v. Perrin, 55 Abs 328, same court.
It is not necessary to allege in an action on an account that the item of work and labor was performed at the request of defendant. Horning v. Poyer, 18 C. C. 732.
The defendant has its remedy in annexing interrogatories to its pleading, if there be real doubt as to what the items in the account represent. Sec. 2309.43 R. C.
The plaintiff is required to annex to the petition a copy of the account it intends to offer in evidence at the trial. Goodheart v. Powers, 12 O. Dec. Rep. 288, 1 Hand 559. If the items set forth are not proper subjects of an account, the plaintiff will be confronted with the difficulty of proof at the trial. Sec. 2309.32 R. C. authorizes and approves a short form of pleading in an action founded upon an account, but does not prescribe the method or manner of proof thereof. Saperston et al. etc., v. Rae-Columbus, Inc., 151 Oh St 11.
*19Motion to make petition definite and certain overruled as to both branches thereof. Entry accordingly with exceptions by counsel for defendant.